Citation Nr: 0507467	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service connected residuals of a 
fracture of the left femur with a history of loose semilunar 
cartilage and chronic arthritis of the left knee.  

2.  Entitlement to service connection for a bilateral hip 
disorder as secondary to service connected residuals of a 
fracture of the left femur with a history of loose semilunar 
cartilage and chronic arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 through 
April 1941.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

These claims were previously before the Board in June 2002, 
February 2003, and July 2003 and were remanded for further 
development.    

The claimant testified before the undersigned at a Travel 
Board hearing in May 2000.  A transcript of that hearing is 
associated with the claims folder.  The veteran indicated on 
his December 2000 VA Form 9 that he wished to testify at 
another Board hearing.  A videoconference Board hearing was 
scheduled for April 2002 and the veteran was provided notice 
of this hearing in March 2002.  However, the veteran failed 
to report to the scheduled hearing and failed to explain his 
absence.  Therefore, the Board hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist the veteran in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5103A.  This duty includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In June 2002, the Board requested that the veteran be 
afforded an orthopedic examination to determine the nature, 
etiology and date of onset of his right knee and bilateral 
hip pathology.  The examiner was specifically requested to 
give an opinion as to the following:  "Does the veteran have 
a right knee or bilateral hip disorder that is the result of, 
or is aggravated by, his service-connected residuals of a 
fracture of the left femur with a history of semilunar 
cartilage and chronic arthritis of the left knee?  If it is 
determined that the service-connected left knee disorder has 
aggravated a discrete right knee or bilateral hip disorder, 
what is the degree of incremental increase in any right knee 
or bilateral hip disability that is due to aggravation by the 
service-connected left knee disorder?"   

The record reveals that the veteran was afforded a VA 
examination of the bilateral knees, bilateral hips and lower 
back in March 2003.  In this examination report, the examiner 
gave a history of the veteran's disabilities as reported by 
the veteran, reported findings on physical examination 
(including range of motion), and diagnosed the veteran with 
degenerative joint disease of both knees, both hips, and 
lumbosacral spine.  The last sentence of the examiner's 
report states: "Because of the chronicity of his problems I 
cannot relate all of his joint problems to the injury of his 
left knee."  This statement is insufficient in answering the 
question presented by the Board.  A remand is required so 
that VA may attempt to clarify the meaning behind the March 
2003 examiner's statement.  

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim for VA benefits.  See 38 U.S.C.A. § 5103A.  The Board 
also notes that in one copy of the March 2003 VA examination, 
there is a handwritten addendum to the diagnosis of 
degenerative joint disease of both hips "clinical opinion x-
rays were normal."  The Boards review of the claims folder 
does not show any X-ray reports from March 2003.  The Board 
is of the opinion that it is likely that there are radiology 
reports regarding the veteran's March 2003 VA examination 
which might be helpful in the adjudication of his claims.  

Also, because the most recent VA outpatient treatment records 
are dated in August 2000 and during the May 2000 hearing the 
veteran testified that he receives treatment from the VA 
Medical Center (VAMC) in Birmingham, Alabama every three 
months, the Board is of the opinion that it is likely that 
additional treatment records are available from the VAMC in 
Birmingham regarding the veteran's treatment there, which 
might be helpful in the adjudication of his claim.  If 
records of VA treatment are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding relevant treatment records from the identified VA 
facilities.

Accordingly, the case is REMANDED for the following action:

1)  The RO should afford the March 2003 
VA examiner the opportunity to supplement 
his statement and specifically opine as 
to whether or not it is more likely, less 
likely or as likely as not that the 
veteran's right knee disorder is 
secondarily related to his service 
connected left leg disorder.  The 
examiner should also opine as to whether 
or not it is more likely, less likely or 
as likely as not that the veteran's 
bilateral hip disorder is secondarily 
related to his service connected left 
leg.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

If the VA examiner feels that the 
requested opinion cannot be given without 
resort to speculation, he or she should 
so state.  

Also, if the March 2003 VA examiner is 
unavailable or another examination is 
needed the RO should schedule the veteran 
for a new VA orthopedic examination and 
direct the new examiner to give his or 
her opinion regarding the above 
questions. 

2)  The RO should obtain pertinent X-
ray reports from the veteran's March 
2003 VA examination.  If these records 
are unobtainable, a negative reply 
must be noted in writing and 
associated with the claims folder.

3)  The RO must obtain records, both 
outpatient and in-patient, from the 
Birmingham VAMC, for the veteran's 
treatment for orthopedic disorders from 
August 2000 forward to the extent 
possible.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

4)  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claims 
are+ still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




